DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the collection plate having a curved portion for placement behind a vehicle wheel, the collection plate further having a proximal side, the proximal side comprising a plate with a plurality of fluid-permissive openings” in lines 4-6.  This appears to mean that the collection plate has another, separate plate; i.e. the claim appears to recite two separate plates - one plate that is curved and another plate that has a plurality of openings.  However, the specification discloses only a single plate 12 that has a curved portion and that has a plurality of openings along the same curved portion.  Therefore, there is a conflict between the claim and the specification.  It has been held that a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).  The examiner has interpreted the collection plate and the plate with a plurality of openings to be the same plate.
	Claims 2-16 depend on claim 1 and are rejected for inheriting the same problem.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-7, 9, 11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,535,141 issued to Doherty (“Doherty”) in view of KR 1998-0039664 (“KR 1998”), U.S. Patent 3,028,546 issued to Sproule (“Sproule”) and DE 102016 006200 by Buchholz (“Buchholz”).

As for claim 1, Dougherty discloses a salinity detection device comprising:
a collection plate (40, 42), the collection plate (40, 42) having a curved superior portion (portion of 58 near 56 in Fig. 5) for placement behind a vehicle wheel (see Fig. 3), the collection plate (40, 42) further having a proximal side (top half side of Fig. 4), the proximal side comprising a plate (hashed portions in top half of Fig. 4) with a plurality of fluid-permissive openings (68, 70), a distal side (lower half side of Fig. 4) and an inferior portion (portion of 38 below 56 in Fig. 4);
a sensor portion (44, 46, 48) disposed at the inferior portion (i.e. below 58) on the distal side (lower side half side of Fig. 4) of the collection plate (see Fig. 4) and fluidically communicating with the proximal side (top half side of Fig. 4) of the collection plate for measurement of a property (electrical conductivity; col. 10, lines 13-16) of fluid entering an opening (70) in the proximal side; and
said sensor portion having a sensor (within 44, 58; col. 10, lines 13-16), an inlet (46), a channel portion (upper portion of 44), and an outlet (48), the channel portion disposed between the inlet and the outlet (see Fig. 4).
	Doherty does not disclose a vehicle wheel well mounting frame.
	However, KR 1998 discloses a vehicle wheel well mounting frame (2, 3).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the salinity detection device of Dougherty by including the vehicle wheel well mounting frame as disclosed by KR 1998 in order to prevent damage when colliding with an obstacle on the road surface while driving (KR 1998: Abstract).
Doherty as modified by KR 1998 discloses that collection plate (Doherty: 44, 58; col. 6, lines 29-30) is connected to the mounting frame (KR 1998: 2, 3; see Figs. 1-3).
	Doherty as modified by KR 1998 does not disclose that the sensor has exposed first and second nodes proximal the outlet and spaced at an interval, said nodes being comprised of a conductive material that is predominantly non-metallic.  Instead, Doherty discloses a sensor of unspecified structure for measuring conductivity (col. 10, lines 13-16).
However, Sproule discloses a sensor that has exposed first (10a) and second (10b) nodes proximal an outlet and spaced at an interval (see Fig. 3), said nodes being comprised of a conductive material that is predominantly non-metallic (carbon; col. 2, lines 15-19).  Sproule discloses that the sensor measures conductivity (col. 1, lines 9-14).
Because Sproule and Doherty both disclose sensors for measuring conductivity, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the sensor of Sproule for the sensor of Doherty to achieve the predictable result of measuring conductivity.
	Doherty as modified by KR 1998 and Sproule does not disclose a current sensor electrically coupled to the first and second nodes and configured to measure current flow through fluid flowing through said sensor portion when power is applied to one of said nodes.  Doherty and Sproule suggest that conductivity is measured using an implied structure to evaluate signals from the nodes (Doherty: col. 10, lines 13-16 and Sproule: col. 2, lines 15-19).
	However, Buchholz discloses a current sensor (39) electrically coupled to first (43) and second (43) nodes and configured to measure current flow through fluid flowing through a sensor portion (38, 43, 43) when power is applied to one of said nodes. Buchholz discloses that the current sensor measures conductivity by measuring current through the nodes (English translation: “The sensor element may be configured to determine the conductivity by means of electrodes by galvanic conduction. It is thus possible to measure, for example, the current intensity of a current which results as a function of a predetermined measuring voltage between electrodes when they are electrically connected via the material.”).
	Because Buchholz and Doherty disclose structures to measure conductivity, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the current sensor of Buchholz for the implied structure of Doherty to achieve the predictable result of measuring conductivity.

As for claim 5, Doherty as modified by KR 1998, Sproule and Buchholz discloses a heating member (Doherty: 64) disposed on the distal side (Doherty: lower left side in Fig. 5) of the collection plate.

As for claim 6, Doherty as modified by KR 1998, Sproule and Buchholz discloses the salinity detection device according to claim 1 (see the rejection of claim 1 above).
Doherty as modified by KR 1998, Sproule and Buchholz does not explicitly disclose that the interval between the first and second nodes is from about 0.1 mm to about 3.0 mm.  Instead, Buchholz discloses that the interval between the first and second nodes can be small enough to hold a drop of water (Buchholz: paragraph beginning “The sensor element 38, can, for example…”).  Sproule and Buchholz disclose that the interval exists to allow conductivity to be measured.
	However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP 2144.04 (IV)(A).  In the present case, one having ordinary skill in the art would expect that both the prior art interval and the claimed interval would allow conductivity to be measured between the nodes.
Therefore,  It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to change the interval between the nodes of Doherty, KR 1998, Sproule and Buchholz to be the claimed interval to achieve the predictable result of measuring the conductivity between the nodes.

As for claim 7, Doherty as modified by KR 1998, Sproule and Buchholz discloses that the mounting frame (KR 1998: 2, 3) further includes an adjustable arm member (KR 1998: arm member 2,3 can be adjusted in mounting location by using different holes 8.  Also, the amount of resilience of the spring 7 can be adjusted by replacing spring 7 with another spring having a different spring constant).

As for claim 9, Doherty as modified by KR 1998, Sproule and Buchholz discloses that the outlet (Doherty: 48) of said sensor portion (Doherty: 44, 46, 48) is lower than said inlet portion (Doherty: 46) when said salinity detection device is mounted to a vehicle.

As for claim 11, Doherty as modified by KR 1998, Sproule and Buchholz discloses a method comprising:
providing a vehicle (Doherty: see Fig. 3) equipped with the salinity detection device of claim 1 (see the rejection of claim 1 above), the collection plate being disposed in a wheel well of said vehicle and behind a wheel of said vehicle (Doherty: see Fig. 3 and KR 1998: Fig. 3);
driving said vehicle over a wet road surface (Doherty: Fig. 3), whereby water from the wet road surface impinges on the collection plate and enters said sensor portion (Doherty: Fig. 3); and
measuring current flow through said sensor portion (Doherty: col. 10,lines 13-16 and Buchholz: 39).

As for claim 15, Doherty as modified by KR 1998, Sproule and Buchholz discloses a vehicle comprising at least two wheels, each wheel disposed in a wheel well (Doherty: Fig. 3), and the salinity detection device of claim 1 (see the rejection of claim1 above), the collection plate being disposed in at least one of the two wheel wells of said vehicle and behind a wheel of said vehicle (Doherty: Fig. 3 and KR 1998: Fig. 3).

As for claim 16, Doherty as modified by KR 1998, Sproule and Buchholz discloses that said channel portion is wider near the inlet (when the inlet is open) than at the outlet (when the outlet is closed).

Claims 2, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,535,141 issued to Doherty (“Doherty”) in view of KR 1998-0039664 (“KR 1998”), U.S. Patent 3,028,546 issued to Sproule (“Sproule”) and DE 102016 006200 by Buchholz (“Buchholz”) as applied to claims 1 and 11, further in view of JP 2007 057286 by Shimomura et al. (“Shimomura”).

As for claim 2, Doherty as modified by KR 1998, Sproule and Buchholz discloses the salinity detection device according to claim 1 (see the rejection of claim 1 above).
Doherty as modified by KR 1998, Sproule and Buchholz does not explicitly disclose a controller configured to determine a salinity of fluid flowing through said sensor portion.
However, Shimomura discloses a controller (CPU 24) configured to determine a salinity (Abstract) of fluid flowing through a sensor portion (30).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the salinity detection device of Doherty, KR 1998, Sproule and Buchholz to detect salinity as disclosed by Shimomura in order to determine appropriate spraying of antifreeze agent based on the determined salinity (Shimomura: page 12 of the English translation).
	Doherty as modified by KR 1998, Sproule, Buchholz and Shimomura discloses a controller (Shimomura: CPU 24) configured to determine a salinity (Shimomura: Abstract) of fluid flowing through said sensor portion (Doherty: 44, 46, 48 and Shimomura: 30) based at least in part on a measured current of the first and second nodes (Buchholz: by 39), and to generate an output representative of said salinity (Shimomura: step S130).

As for claim 12, Doherty as modified by KR 1998, Sproule and Buchholz discloses the method according to claim 11 (see the rejection of claim 11 above).
Doherty as modified by KR 1998, Sproule and Buchholz does not explicitly disclose determining a salinity of fluid flowing through said sensor portion.
However, Shimomura discloses determining a salinity (Abstract) of fluid flowing through a sensor portion (30).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Doherty, KR 1998, Sproule and Buchholz to include determining salinity as disclosed by Shimomura in order to determine appropriate spraying of antifreeze agent based on the determined salinity (Shimomura: page 12 of the English translation).

As for claim 13, Doherty as modified by KR 1998, Sproule, Buchholz and Shimomura discloses displaying a visual indicator indicative of the salinity of said fluid (Shimomura: step S130).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,535,141 issued to Doherty (“Doherty”) in view of KR 1998-0039664 (“KR 1998”), U.S. Patent 3,028,546 issued to Sproule (“Sproule”), DE 102016 006200 by Buchholz (“Buchholz”) and JP 2007 057286 by Shimomura et al. (“Shimomura”) as applied to claim 2, further in view of JP 2006 130086 by Yamamoto et al. (“Yamamoto”).

As for claim 3, Doherty as modified by KR 1998, Sproule, Buchholz and Shimomura discloses the salinity detection device according to claim 2 (see the rejection of claim 2 above).
Doherty as modified by KR 1998, Sproule, Buchholz and Shimomura does not disclose a plurality of visual indicators as recited.  Instead, Shimomura discloses a single indicator (27) to indicate the detected salinity level.
However, Yamamoto discloses a plurality of visual indicators (41, 42), at least one visual indicator (for example, light emitting diode corresponding to #6 in Fig. 5) indicative of a salinity below a first predetermined threshold (i.e. the threshold for #7) and at least one visual indicator (light emitting diode corresponding to #7) indicative of a salinity above a second predetermined threshold (the threshold for #7). Yamamoto discloses that the plurality of visual indicators indicate the detected salinity level (see the description for Fig. 5).
Because Shimomura and Yamamoto both disclose visual indicators for indicating the detected salinity level, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the plurality of visual indicators of Yamamoto for the single indicator of Shimomura to achieve the predictable result of indicating the detected salinity level.

As for claim 4, Doherty as modified by KR 1998, Sproule, Buchholz, Shimomura and Yamamoto discloses that the first and second predetermined thresholds being identical (Yamamoto: see Fig. 5).



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,535,141 issued to Doherty (“Doherty”) in view of KR 1998-0039664 (“KR 1998”), U.S. Patent 3,028,546 issued to Sproule (“Sproule”) and DE 102016 006200 by Buchholz (“Buchholz”) as applied to claim 1, further in view of JP H11 014515 by Okuda et al. (“Okuda”) as listed in the IDS dated 12/13/2019.

As for claim 8, Doherty as modified by KR 1998, Sproule, Buchholz and Shimomura discloses the salinity detection device according to claim 1 (see the rejection of claim 1 above).
Doherty as modified by KR 1998, Sproule, Buchholz and Shimomura does not disclose that the collection plate further includes a filtering screen disposed on the proximal side of the collection plate.  Instead, Doherty discloses that upper pinch valve 52 selectively opens and closes the inlet to the sensor (Doherty: col. 9, lines 6-16).
However, Okuda discloses a collection plate (11, 13) that further includes a filtering screen (23, 25) disposed on a proximal side (left side of Fig. 1) of the collection plate.  Okuda discloses that filtering screen selectively opens and closes the inlet to the sensor (Okuda: paragraph beginning “According to the above configuration, for example, when an operator … “).
Because Doherty and Okuda both disclose structures for selectively opening and closing an inlet to a sensor, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the filtering screen of Okuda for the upper pinch valve of Doherty to achieve the predictable result of selectively opening and closing the inlet to the sensor.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,535,141 issued to Doherty (“Doherty”) in view of KR 1998-0039664 (“KR 1998”), U.S. Patent 3,028,546 issued to Sproule (“Sproule”) and DE 102016 006200 by Buchholz (“Buchholz”) as applied to claim 1, further in view of U.S. Patent 7,323,887 issued to Feng (“Feng”).

As for claim 10, Doherty as modified by KR 1998, Sproule, Buchholz and Shimomura discloses the salinity detection device according to claim 1 (see the rejection of claim 1 above).
Doherty as modified by KR 1998, Sproule, Buchholz and Shimomura does not disclose that the first and second nodes are comprised of graphite.  Instead, Sproule discloses that the first and second nodes are made of carbon for measuring conductivity (Sproule: col. 1, lines 44-53).
However, Feng discloses first and second nodes that are comprised of graphite.  Feng discloses that the first and second nodes are made of graphite for measuring conductivity (col. 1, lines 31-35).
Because Sproule and Feng both disclose first and second nodes are made of carbon for measuring conductivity, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the graphite nodes of Feng for the carbon nodes of Sproule to achieve the predictable result of providing nodes for measuring conductivity.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,535,141 issued to Doherty (“Doherty”) in view of KR 1998-0039664 (“KR 1998”), U.S. Patent 3,028,546 issued to Sproule (“Sproule”), DE 102016 006200 by Buchholz (“Buchholz”) and JP 2007 057286 by Shimomura et al. (“Shimomura”) as applied to claim 12, further in view of JP 2005 345175 by Iwata et al. (“Iwata”).

As for claim 14, Doherty as modified by KR 1998, Sproule, Buchholz and Shimomura discloses the method according to claim 12 (see the rejection of claim 12 above).
Doherty as modified by KR 1998, Sproule, Buchholz and Shimomura does not disclose comparing the salinity to a predetermined threshold, and applying salt to said road surface if said salinity is below said predetermined threshold.
However, Iwata discloses comparing salinity to a predetermined threshold (step ST10), and applying salt (antifreeze agent in “Background Art”) to a road surface if said salinity is below said predetermined threshold (step S12).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Doherty, KR 1998, Sproule, Buchholz and Shimomura by including the steps of comparing and applying as disclosed by Iwata in order to ensure the safety of vehicle driving (Iwata: Background Art).

Response to Arguments
Applicant's arguments filed 10/25/2022 have been fully considered but they are not persuasive.
On page 5 of the Remarks, Applicant states that the second, solid-state freezing embodiment of Doherty is a device that is not at all germane to the present claims.  The examiner respectfully disagrees.  Doherty discloses that the second embodiment monitors the electrical conductivity of fluid that enters openings of the collection plate.  Since this structure reads on the claimed invention, it is germane to the claimed invention.  On pages 5-7 of the Remarks, Applicant argues that the flap 12 in Fig. 1 does not have a plurality of openings.  However, the examiner notes that the embodiment of Fig. 1 of Doherty is not used in the rejection.  On page 7 of the Remarks, Applicant states that Buchholz teaches away from the claimed structure.  However, the examiner cannot find any statement that suggests that the applied combination would not function.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853